Citation Nr: 0734374	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  06-29 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for sciatica of the right lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent 
for sciatica of the left lower extremity.

3.  The propriety of the reduction of the disability rating 
for a low back disability from 40 to 10 percent disabling, 
effective March 28, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from November 2005 and April 2007 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that granted service connection and awarded a 10 percent 
disability ratings for sciatica of the right and left lower 
extremities, and reduced the disability rating for the 
veteran's service-connected low back disability from 40 to 10 
percent disabling, effective March 28, 2007.  In June 2007, 
the veteran testified before the Board at a hearing that was 
held at the RO.

In correspondence received in June 2007, the veteran raised a 
new claim of entitlement to total disability rating for 
compensation based on individual unemployability due to the 
veteran's service-connected disability (TDIU).  The Board 
refers this matter to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

With respect to the claim regarding the propriety of the 
reduction of the disability rating for the veteran's service-
connected low back disability from 40 to 10 percent 
disabling, effective March 28, 2007, in correspondence 
received in June 2007, the veteran disagreed with the RO's 
reduction of the disability rating assigned to his low back 
disability.  It does not appear from a review of the claims 
folder that the veteran has been issued a statement of the 
case on this issue.  Where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the ratings assigned for the veteran's 
sciatica of the right and left lower extremities, VA's duty 
to assist includes a duty to provide a medical examination or 
obtain a medical opinion only when it is deemed necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In this case, while the veteran was afforded 
a VA neurological examination in October 2005, he did not 
undergo EMG or nerve conduction studies and thus the report 
of examination does not adequately describe the current level 
of severity of the veteran's sciatica.  On remand, the 
veteran should be afforded neurological examinations of the 
right and left lower extremities, such that the relevant 
diagnostic information may be elicited.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran and his 
representative a statement of the case 
on the issue regarding the propriety of 
the reduction of the disability rating 
for the veteran's service-connected low 
back disability from 40 to 10 percent 
disabling, effective March 28, 2007.  
He should be informed of his appeal 
rights.

2.  Schedule the veteran for a 
neurologic examination to determine the 
nature and severity of his service-
connected sciatica of the right and 
left extremities.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  The purpose of this 
examination is to ascertain the current 
nature and extent of the appellant's 
service-connected sciatica of the right 
and left extremities and to identify 
all nerves affected by the service-
connected disabilities and the nature 
and degree of any functional impairment 
caused by such disability, as opposed 
to that caused by other non-service-
connected or non-neurologic conditions.  
The examiner should provide a complete 
rationale for all conclusions reached.

Special diagnostic studies including 
EMG or nerve conduction studies should 
be performed.  The examiner should 
describe all neurological 
symptomatology due to the appellant's 
service-connected low back disability.

The Diagnostic Codes applicable to 
nerve impairment distinguish the types 
of paralysis--complete and incomplete.  
For incomplete paralysis, the degree of 
paralysis is further divided into 
categories: severe, moderately severe, 
moderate, and mild.  With these 
categories in mind, the examiner should 
classify the appellant's right and left 
lower extremity impairments, 
distinguishing among the categories and 
using the results of all pertinent 
testing of record.

If the examiner uses results obtained 
from an EMG or nerve conduction 
velocity tests or other such tests, the 
examiner is requested to explain, in 
terms meaningful to a layperson, the 
baseline results versus those obtained 
for the appellant.  The examiner is 
asked to explain the meaning of any 
abnormal results that are obtained.  
The examiner should distinguish 
findings related to the service-
connected right and left sciatica 
disabilities and those related to non-
service-connected and non-neurologic 
conditions, if any.  

The examiner is further requested to 
explain in detail what limitation of 
motion or limitation of function is 
caused by the right and left lower 
extremity nerve disabilities and what 
limitation of motion or limitation of 
function is caused by non-neurologic 
conditions, if any.  The neurologist is 
requested to report whether the 
appellant suffers from any tics, pain, 
numbness, foot drop, muscle weakness, 
or atrophy due to the service-connected 
right and left lower extremity nerve 
disability.
 
3.  Then, readjudicate the claims for 
increased initial ratings for the 
service-connected sciatica of the right 
and left lower extremities.  If the 
action remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

